Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (6,982,215).
	Lee et al. (6,982,215) discloses, in figs. 1-4, a method using an ion implantation apparatus to implant ions into a wafer, which includes 
Regarding claims 1 and 2, irradiating a wafer 30 by means of an ion beam 26 passing through an energy filter 52 (see fig. 1); wherein the wafer 30 is heated to a temperature of more than 200°C and in the range of 400-1,000°C (see col. 3, lines 11-14; 31-3349-51).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (6,982,215) in view of Bartko et al. (4,278,475) and Edmond et al. (5,604,135).
	Lee et al. (6,982,215) discloses all the features as discussed above except an energy filter with a structured filter membrane as recited in claim 3; and a semiconductor wafer comprising SiC, and the ion beam comprising aluminum ions as recited in claim 4.
	Using the energy filter with a structured filter membrane; the semiconductor wafer comprising SiC; and the ion beam comprising aluminum ions are considered to be obvious variation in design, since it is well known in the art that Bartko et al. (4,278,475) discloses an ion implantation apparatus using an energy filter with a structured filter membrane 6, 26, 126, 226, 326, 426, 526, 626 or 726 for filtering the energy of ions (see figs. 1, 2, 6-13), thus would have been obvious to one skilled in the art to use the energy filter with a structured filter membrane in the Lee et al. (6,982,215) ion implantation apparatus for filtering and implanting ions into a wafer.
Edmond et al. (5,604,135) discloses an ion implantation method for directing an ion beam onto a semiconductor wafer comprising SiC (silicon carbide) (see figs. 1-2; col. 3, lines 33-45; col. 4, lines 1-17); and wherein the ion beam comprises aluminum ions (see col. 6, lines 34-44), thus would have been obvious to one skilled in the art to use the ion beam including the aluminum ions for implanting the aluminum ions onto the semiconductor wafer comprising SiC (silicon carbide) in the Lee et al. (6,982,215) ion implantation apparatus for forming an electronic device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Elpelt et al. (2019/0131447) and Lutz et al. (2019/0198621) disclose an ion implantation apparatus for implanting aluminum ions onto silicon carbide (SiC) of a semiconductor wafer; and
2) Rupp et al. (10,615,040) discloses an ion beam implantation apparatus using an energy filter with a structure filter membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881